                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                             No. 5:17-CR-345-1FL

UNITED STATES OF AMERICA                )
                                        )         ORDER GRANTING MOTION TO
     v.                                 )            REARRAIGN DEFENDANT
                                        )
HILLARY CHEYENNE CARVER                 )


     This matter comes before the Court by motion of the United

States, by and through the United States Attorney for the Eastern

District of North Carolina, to rearrain defendant in the above-

captioned      matter.   Accordingly,       and    for   good   cause    shown   in

the motion, the Court hereby grants the motion.

               Defendant's    rearraignment         is   set    for     Wednesday,

October 31, 2018 at 10:00 a.m. before U.S. Magistrate Judge

Robert    T.    Numbers,   II,    5th   Floor      Courtroom,    United     States

Courthouse at Raleigh, NC.
     SO ORDERED this 24th day of October, 2018.
                                 __________________________________
                                 LOUISE W. FLANAGAN
                                 United States District Judge
